THE THIRTEENTH COURT OF APPEALS

                                   13-14-00028-CV


                                LARRY D. WEAST JR.
                                        v.
                               BANK OF AMERICA, NA


                                 On Appeal from the
                 County Court at Law No 1 of Johnson County, Texas
                           Trial Cause No. C2013-00385


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

May 1, 2014